Title: To Thomas Jefferson from Daniel McGinnas, 23 January 1806
From: McGinnas, Daniel
To: Jefferson, Thomas


                        
                            To the President of the United
                                    States.
                        
                        The Petition of Daniel McGinnas, a free mulatto man, most respectfully represents.
                        That your Petitioner, has been confin’d in the Prison of Washington County, in the District of columbia,
                            Since the 7th day of November
                        That at the Circuit Court, held for Said County in   term   Your Petitioner was tried on a Presentment for Assult
                            & Battery, and was Sentenced to pay a fine of One Dollar, and Costs to the Amount of $30.69 Dollars more, making
                            in the whole $31-69 Dollars, exclusive of Joal fees, all, or any part of which, your Petitioner, is utterly unable to pay,
                            & must remain here, untill your Excellancy is pleas’d to liberate him.
                        Your Petitioner therefore prays, that Your Excellency, will remitt his fine & fees; and restore him
                            to liberty: and his future observance of the Laws, Shall be marked, with that attachment to Order; which distinguishes,
                            the gratefull Supplicant, and the good Citizen—and, as in duty bound, he will ever pray—your petitioner
                        
                            Daniell McGinnas
                            
                            his × mark
                        
                        
                            I do hereby Certify that the facts as stated in the Above petition are true—
                        
                        
                            John W Pratt Deputy
                            Marshal
                        
                        
                            
                            In Consequence of the Within Petition and Statement, We the Undersigned Judges do respectfully
                                recommend to the President of the United States to Grant the Said Petition
                        
                        
                            W Kilty
                            
                            W. Cranch.
                            N. Fitzhugh
                            
                        
                        
                            Let a pardon issue
                        
                        
                            Th: Jefferson
                            
                            Jan. 24. 06.
                        
                    